Citation Nr: 0915849	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The Veteran appeared at a Board personal hearing before the 
undersigned Acting Veterans Law Judge in March 2009 in 
Washington, DC.  A transcript of the hearing is in the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed a psychiatric 
disability as a result of events in active service.  He 
contends and testified that he experienced psychiatric 
symptoms in service and has experience certain symptoms since 
service separation.  

Although the service treatment records are negative for 
complaints, diagnosis, or treatment of a psychiatric 
disability, the Veteran testified at the March 2009 personal 
hearing that he was harassed by a superior officer and forced 
to leave service early, which he believes contributed to his 
claimed psychiatric disability.  His written statements have 
provided further descriptions of the alleged harassment. He 
testified that he recalled being surprised when he was told 
that he would have to separate from service, he was concerned 
about disappointing his parents, was forced to make a 
decision to accept the discharge or face criminal charges.  
He also testified that he was not given a service separation 
examination when he was discharged in December 1988.  

The Veteran contends that he experienced a change in 
personality in service and from the time that he was 
discharged from service.  At the March 2009 personal hearing, 
he testified that after service he went to see a recruiter to 
try to understand what had happened in service, that what 
happened in service had bothered him since service, and that 
from service separation in 1988 to the present he had held 
multiple jobs, he had relational problems, he isolated 
himself a lot, and felt he had self-destructive tendencies, 
and felt unstable and "broke down."  The Veteran has 
submitted statements from family members that also describe a 
change in the Veteran's personality from the moment he was 
discharged from service as compared to how he was before.  
They add that the Veteran's symptoms have continued to the 
present day.

Post-service medical records include a February 2005 
statement from a social worker that described a session with 
the Veteran in March 2001.  The social worker wrote that the 
Veteran had exhibited classic symptoms of post-traumatic 
stress disorder (PTSD) during this session.  Private medical 
records from 2006 show treatment for depression and insomnia, 
and contain a diagnosis of to rule out PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 
20 Vet. App. at 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006). 

Given the Veteran's testimony of in-service problems and in-
service and post-service symptoms, the statements from the 
Veteran's family that the Veteran exhibited a changed 
personality upon his return from active service, and the 
recent medical evidence suggesting that the Veteran has an 
acquired psychiatric disability, the Board finds that the 
Veteran should be scheduled for a VA psychiatric examination 
in order to determine the nature and etiology of his claimed 
psychiatric disorder.  

Accordingly, the issue of service connection for a 
psychiatric disorder, including depression and anxiety, is 
REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his claimed 
psychiatric disability.  All indicated 
tests and studies should be conducted.  
The relevant documents in the claims 
folder should be made available to the VA 
examiner for review in conjunction with 
the examination.  After the completion of 
the examination and review of the 
relevant evidence in the claims folder, 
the VA examiner should attempt to express 
the following opinion(s): 
1) Does the Veteran currently have a 
diagnosis(es) of chronic acquired 
psychiatric disability?  
2) If the Veteran is found to have a 
current acquired psychiatric disability, 
for each disability diagnosed, is it as 
likely as not that this disability has 
was caused by active service?  Please 
specifically discuss the Veteran's 
reports of essentially continuous 
symptoms since service separation. 

The reasons and bases for all opinions 
should be included in a short discussion 
of the opinion(s). 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


